VICKERY, J.
1. Although petition may not ask for appointment of a receiver, request therefor may be made either by a supplemental petition or by a motion with proper notice and affidavit.
2. The appointment of a receiver is statutory, and one can only be appointed in cases where the statute authorizes it.
8. Under Section 11894 GC., a receiver cannot be appointed in an action for money only, where there is no prayer for equitable relief.
4. In action against a corporation to recover a money judgment, court under Section 11894 GC., was unauthorized to appoint a receiver to take possession of defendant’s assets, consisting only of accounts due, where plaintiff’s legal remedy, if defendant attempted to do away with its property, was by attachment.
(Levine, PJ. and Sullivan, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.